 

 

 

Page 1 of 1

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JUDGE JAMES M. MUNLEY
WILLIAM J. NEALON FEDERAL BUILDING
P.O. BOX 1247
SCRANTON, PA 18501-1247
(570)207-5780

November 12, 2019

Alexander B. Wright, ‘sq.

KITCHEN v CLINT JIN COUNTY, et al
3:19cv1936

The above entitled ma ter has been assigned to Judge James M. Munley, William J. Nealon
Federal Building, 235 North Washington Avenue, P.O. Box 1247, Scranton, PA 18501,
(570) 207-5780.

If service of the initial pleading is not made within the time allotted by the rules of procedure,
we will request a status report addressing the reasons for the delay and the course of action
being pursued.

It is our custom to isst.e a standing order after an Answer or joinder of the issues has been
accomplished. The o1 der outlines the practices to be employed and times for various stages
of the litigation. Acccrdingly, it is essential that the Answer or other responsive pleadings
and motions be filed at the earliest possible time. To this end, counsel, as well as the
parties acting withor t counsel, are admonished not to enter into agreements for
extensions of time without also seeking court approval. We shall not honor such

agreements standing alone.

Any inquiries you ha e concerning this case and its progress should be directed to my
Courtroom Deputy/C:ise Administrator, Sylvia C. Murphy, at
sylvia_murphy@pam |.uscourts.gov or at the above address or telephone number.

Sincerely,

s/James M. Munley
Judge James M. Munley
United States District Court

 
